MEMORANDUM *
R.E.M. International (“R.E.M.”) appeals the district court’s grant of summary judg*657ment in favor of the California Service Center of the United States Citizen and Immigration Services (“CIS”). The CIS initially approved a nonimmigrant worker visa for Antoniya Georgieva, a Bulgarian national. Following an interview at the United States consulate in Bulgaria, the CIS issued a notice of intent to revoke its approval of the visa.
In response to the notice of intent to revoke, R.E.M. presented no additional evidence sufficient to satisfy its burden under the regulations and the CIS thus revoked the approval. R.E.M. did not carry its burden of demonstrating that the occupation for which it proposed to hire Ms. Georgieva was a specialty occupation. Nor did R.E.M. show that it customarily hired persons with a college degree or equivalent experience. Finally, R.E.M. failed to show Ms. Georgieva possessed either a college degree or had the relevant equivalent experience. See 8 U.S.C. § 1101(a); 8 C.F.R. § 214.2(h). The Administrative Appeals Office (“AAO”) for CIS found that the revocation was a correct application of the relevant CIS regulations to the evidence of record. The district court properly determined that the AAO’s final decision was not arbitrary, capricious, an abuse of discretion or otherwise contrary to law. It did not err in granting summary judgment for CIS.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts *657of this circuit except as provided by 9th Cir. R. 36-3.